DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
	Applicant has amended claim 11 to replace the term “prevention” with “inhibition” and has limited the composition used in the method to specific Bacillus subtilis and Lactococcus lactis strains. Claims 1-10 were previously cancelled, claims 12 and 20 have been cancelled in amendment filed 02/16/2022. Accordingly, claims 11 and 13-19 have been examined on their merits.

Drawings
RE: Objection to the drawings
The replacement drawings were received on 02/16/2022. These drawings are acceptable to overcome the objection for lack of appropriate abscissa and ordinate labels on figures 1-13. Therefore, the previous objection to the drawings has been withdrawn.

Specification
RE: Objection to the specification
	The specification was previously objected to because of a typographical error on line 2 of paragraph 172 which read “NIL02” instead of “NOL02”. Applicant’s amendment to the specification was received 02/16/2022 and is acceptable to overcome the objection for minor informalities. Therefore, the previous objection to the specification has been withdrawn.

Claim Objections
RE: Claim objections
	The claims were previously objected to because of minor informalities in claims 11 and 12. Applicant’s amended claims were received 02/16/2022 and are acceptable to overcome the objection of record for claim 11. Therefore, the objection to claim 11 has been withdrawn. The objection to claim 12 has been rendered moot by cancellation.

New objection
Claims 13 and 14 are objected to because of the following informality: The genus “Bacillus” should be italicized.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


RE: Rejection of claims 11-19 under 35 U.S.C. 112(a) because the specification, while being enabling for treatment of pathogenic infections affecting the health of terrestrial livestock animals, does not reasonably provide enablement for prevention of pathogenic infections affecting the health of terrestrial livestock animals.  
	Applicant traverses the rejection but does not argue the merits with respect to the indefiniteness of the term “prevention”. Rather, Applicant has amended the term “prevention” to withdrawn.

RE: Rejection of claims 12 and 17 under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 
	Applicant has filed a signed declaration executed by Michel Layus (CEO of Nolivade; the applicant) which was received on 02/16/2022 affirming that the availability of the strains will be irrevocably and without restriction or condition released to the public upon issuance of a patent. 
However, applicant has not provided a signed declaration that the deposit will be maintained for a period of 30 years, or 5 years after the last request date for furnishing a sample of the deposit, or for the enforceable life of the patent, whichever is longer as required in the rejection of record. The rejection of record for claim 12 has been rendered moot by cancellation. Moreover, as independent claim 11 has been amended to recite Bacillus subtilis NOL01, NOL02, and NOL03 and Lactococcus lactis spp. lactis 1 strain NOL11, a new rejection has been made for claim 11 and claims depending therefrom. The rejection of record for claim 17 is withdrawn and incorporated in the new rejection.

RE: Rejection of claims 11, 13-16, and 18-19 under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
Applicant traverses the rejection but does not argue the merits with respect to the substantial variation within the genus Bacillus. Rather, Applicant has amended claim 11 to describe a composition consisting of the 3 NOL strains NOL01, NOL02, NOL03, and at least one strain of lactic bacteria NOL11. Applicant asserts that sufficient support can be found within the disclosure to support the written withdrawn. 

RE: Rejection of claims 12, 13, 17, 19, and 20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Applicant has amended claims 11, 17, and 19 to establish proper antecedent basis for the terms rejected under the rejection of record. The rejection for claims 12 and 20 has been rendered moot by cancellation. The rejection for claims 13, 17, and 19 has been withdrawn. 

New rejection
Claims 11 and 13-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Applicant submitted an Affidavit on 05/07/2020 attesting that each microorganism was deposited under the Budapest Treaty and was tested viable and an Affidavit on 02/16/2022 attesting that the microorganisms deposited under accession numbers CNCM I-4606, I-4607, I-5043, and I-4609 will be irrevocably and without restriction or condition released to the public upon issuance of a patent for this application.
However, Applicant did not provide a statement of the term of deposit assuring that the deposit will be maintained for a period of 30 years, or 5 years after the last request date for furnishing a sample of the deposit, or for the enforceable life of the patent, whichever is longer. Applicants must meet all the requirements of 37 C.F.R. 1.801-1.809. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

RE: Rejection of claims 11-20 under 35 U.S.C. 103 as being obvious over De Brueker et al. (US PGPub 2015/0250832 A1) in view of Xu et al. (CN 102405937B; machine translation). 
	Applicant traverses the rejection of record over De Brueker in view of Xu and further argues that the pending claims 11 and 13-19 are allowable over De Brueker in view of Xu for the following reasons.
DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1366, 80 USPQ2d 1651 (Fed. Cir. 2006). See MPEP 2143(I)(G). Xu’s implicit motivation to combine is that the composition comprising Bacillus subtilis and a lactic acid bacteria was useful in the treatment of livestock animals to inhibit harmful microorganisms ([0007], [0011], and [0016]) and a recognition that there is a need for preventing and controlling epidemics by controlling the micro-ecology of the animal bodies and animal housing to prevent significant economic losses ([0004]-[0006]). This finding is incorporated in the “resolving the level of ordinary skill in the pertinent art” inquiry laid out in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). It would therefore have been obvious to persons having ordinary skill in the art to combine De Brueker and Xu and doing so merely led to expected results. Moreover, another reason to combine was laid out in the previous action in discussion of the advantage of using the same composition to only require storage, purchase, and treatment application of one chemical material.
Second, Applicant argues that while Xu may provide a reason for applying externally a composition including Bacillus licheniformis, Bacillus subtilis, Bacillus natto, lactic acid bacteria, Bifidobacteria, and yeast, it fails to suggest why a person of ordinary skill in the art would be motivated to combine this method of administration with that of De Brueker’s method. This argument has been Bacillus licheniformis, Bacillus subtilis, Bacillus natto, lactic acid bacteria, Bifidobacteria, and yeast and teaches selection of one or more of these elements ([0007]) which is useful for reduction of incidence of animal digestive tract, respiratory tract, and reproductive tract diseases ([0011]). As discussed above, the motivation to combine may be implicit. A person having ordinary skill in the art would readily recognize the predictable benefit of combining a method of external application (Xu’s method) and internal application (De Brueker’s method) as both teachings require the same compositions and have been taught to be useful for treating livestock diseases.
Third, Applicant argues that the embodiments of Xu teach compositions either reciting Bacillus subtilis and lactic acid bacteria in addition to other microorganism (embodiment 1), or Bacillus subtilis without lactic acid bacteria (embodiments 2-5). This argument has been considered but is not convincing because while the Examiner agrees that the embodiments of Xu are not identical to those of De Brueker, Applicant is reminded that Xu teaches the composition comprising Bacillus subtilis and lactic acid bacteria by teaching selection of one or more organisms from the list set forth in paragraph [0007].
Fourth, Applicant argues that De Brueker does not suggest that the invention is ready for improvement. This argument has been considered but is not convincing because the motivation to combine does not rely on whether De Brueker realized an obvious modification but instead whether a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so. DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).
Finally, Applicant argues that the teachings of Xu cannot extend to the instantly claimed method because the external application of the composition does not yield benefits without being combined with internal application. This argument has been considered but is not convincing because in this case, i.e. teaching away from using external application of a composition comprising NOL01, NOL02, NOL03, and NOL11) which would make the resulting combination of De Brueker and Xu unpredictable and non-obvious. Alternatively, the instant claims are drawn to treating diseases in all livestock animals. De Brueker teaches treating colibacillosis on animal farms. Xu teaches treating enteric diseases in pigs. The findings of non-significance of external application are drawn to Holstein dairy cows ([0096]) and chicks ([0159]). It would be improper to claim non-obviousness of external treatment of all animals based upon findings from livestock animals not tested by Xu, especially when Applicant has also seen effectiveness of external treatment in pigs using the same composition (figures 11-13; [0268-0272]) and describes “the importance of environment application” ([0258]).
Thus, the claimed method is still considered obvious over De Brueker and Xu. But to address the amendments on claim 11, the rejection of record have been withdrawn and new rejections are set forth below.

RE: The alternative rejection of claim 20 under 35 U.S.C. 103 as being obvious over De Brueker et al. (US PGPub 2015/0250832 A1)
	Applicant does not argue the merits of this rejection. The rejection of record has been rendered moot by cancellation.

New rejections
Claims 11 and 13-19 are rejected under 35 U.S.C. 103 as being obvious over De Brueker et al. (US PGPub 2015/0250832 A1) in view of Xu et al. (CN 102405937B; machine translation). 
Regarding claim 11, De Brueker et al. (hereinafter De Brueker) teaches a composition for the treatment of colibacillosis infections in animal farms such as poultry farms (abstract, paragraphs 0003, 0016, and claim 4). As terrestrial livestock animals are animals which live on the ground, as a farm is land or water devoted to raising of animals, by teaching of a treating of infections in animal farms, the teachings of De Brueker encompass or at least make obvious treatment of terrestrial livestock animals as claimed. As a pathogen is any disease-producing agent, that includes viruses, bacteria, or other microorganisms, and as colibacillosis is a pathogenic infection of the bacterium Escherichia coli which impacts the health of its host, by teaching of treating colibacillosis infections in animal farms, the teachings of De Brueker encompass a method for the treatment of pathogenic infections affecting the health of the animal as claimed. 
De Brueker teaches that the bacterial composition for the treatment of colibacillosis infections in animal farms comprises at least one strain of Bacillus strains selected from the group consisting of Bacillus subtilis NOL01, NOL02, and NOL03, NOL04, and at least one lactic acid bacterium selected from the group consisting of Lactococcus lactis spp lactis 1 strain NOL11 and Pediococcus pentosaceus 2 strain NOL 12 (abstract, paragraphs 0016 and 0028 and claim 4). De Brueker teaches that this composition is to be added to the drinking water of farm animals (i.e. terrestrial livestock animals)(paragraphs 0030-0032). Drinking water containing the composition is a form of administration by ingestion of the composition.
De Brueker is silent as to a second step of spreading the composition within the rearing environment of said terrestrial livestock animals (a1), applying the composition to said terrestrial livestock animals (a2), or spreading the composition within the rearing environment of said terrestrial livestock animals and applying to said terrestrial livestock animals (a3).  
Xu et al. (hereinafter Xu) teaches a method of spraying a bacterial agent in the form of a dry powder to an animal housing (i.e. spreading the composition within the rearing environment of i.e. applying the composition to the said terrestrial livestock animals) to inhibit harmful microorganisms (paragraph 0016) and in order to reduce the incidence of animal digestive tract, respiratory tract and reproductive tract diseases (paragraph 0011). Xu’s bacterial agent is a probiotic comprising one or more of Bacillus licheniformis, Bacillus subtilis, Bacillus natto, lactic acid bacteria, Bifidobacteria, or yeast (paragraph 0007). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, for the method of treatment of pathogenic infections affecting the health of the animal as taught by De Brueker to further include a method step of spreading the composition comprising one or more of Bacillus subtilis and lactic acid bacteria in the rearing environment and/or applying the composition to livestock animals in order to reduce the incidence of animal digestive tract, respiratory tract and reproductive track diseases in view of Xu (paragraph 0011). As the composition of De Brueker comprises the required elements of the composition of Xu, it would have been further obvious for the composition applied in both steps to be the same for obvious reasons, such as only requiring the storage, purchase, and treatment application of one chemical material. Thus, to use the composition of De Brueker in the treatment step of Xu would have been obvious to one of ordinary skill in the art. 
Regarding claim 13, De Brueker in view of Xu makes obvious claim 11 as described above. De Brueker teaches a bacterial composition comprising at least 105 cfu/ml of Bacillus and at least 105 cfu/ml of lactic acid bacteria (paragraphs 0016 and 0028) and teaches a working example wherein a specific concentration of 105 – 108 cfu/ml of the Bacillus strains is administered to chickens (paragraphs 0142-0144). The instant claim is drawn to a composition comprising from 104 to 1011 bacterial colonies of Bacillus and from 104 to 1011 bacterial colonies of lactic bacteria in grams or milliliters of composition. These are overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. 
Regarding claim 14, De Brueker in view of Xu makes obvious claim 11 as described above. De Brueker teaches at least one strain of Bacillus is in sporulated form and/or vegetative form (paragraphs 0033-0034).
Regarding claims 15 and 16, De Brueker in view of Xu makes obvious claim 11 as described above. As the claimed first and second steps are obvious over the teachings of the prior art, the steps would necessarily be executed simultaneously, separately, or staggered overtime as recited in claim 15.  Furthermore, as both steps would be performed and thus treat the animals, the same result would be accomplished with any order of the steps, and thus the order of the steps is considered obvious.  To switch the order of performing process steps (i.e. the order of treatment steps for the animal) would be obvious absent any clear and convincing evidence and/or arguments to the contrary. “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). Thus the limitations of claims 15 and 16 are considered obvious over the teachings of the prior art.
Regarding claim 17, De Brueker in view of Xu makes obvious claim 11 as described above. De Brueker teaches a bacterial composition comprising at least one strain of Bacillus strains selected from NOL01, NOL02, NOL03, and NOL04, and at least one lactic acid bacterium selected from the group consisting of Lactococcus lactis spp lactis 1 strain NOL11 and Pediococcus pentosaceus 2 strain NOL12 (abstract, paragraphs 0016 and 0028 and claim 4). Claim 17 recites that the bacterial composition “consists of” the disclosed bacterial strains. It is noted that as De Brueker does not teach of any additional elements which are required in the composition, the teachings of De Brueker encompass, or at least make obvious a composition consisting of Bacillus subtilis strains NOL01, NOL02, NOL03 and Lactococcus lactis spp. lactis 1 strain NOL11. To form the composition of the prior art with only the required and disclosed ingredients would have been obvious and well within the purview of one of ordinary skill in the art.
Regarding claim 18, De Brueker in view of Xu makes obvious claim 11 as described above. De Brueker is silent to the bacterial composition being spread per m2 at a rate of 105 to 1011 bacterial colonies. However, Xu teaches spreading a bacterial agent comprising Bacillus and lactic acid bacteria at concentrations of 5x109 cfu per m2 (paragraphs 0026 and 0027). 
As discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date, for the method of treatment of pathogenic infections affecting the health of the animal as taught by De Brueker to further include a method step of spreading the composition in the rearing environment and/or applying the composition to livestock animals in view of Xu. In doing so, it would have been particularly obvious to use the parameters identified by Xu for spreading (5x109 cfu per m2). Xu discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Alternatively, as bacteria are taught to be the active ingredient for treatment of the prior art (De Brueker, abstract, paragraphs 0016 and 0028, and claim 4; Xu paragraph 0026), it would have been obvious to adjust the number of bacterial colonies in treatment to get the desired effect.  This is a result of discovery of an optimum value of a variable. “Discovery of an optimum value of a variable in a known process is usually obvious.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007). It is normally In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
Regarding claim 19, De Brueker in view of Xu makes obvious claim 11 as described above. De Brueker is not specific to the environment being cleaned and disinfected and the terrestrial livestock animals being washed prior to the spreading in the rearing environment of said terrestrial livestock animals and/or the application on said terrestrial livestock animals. 
Xu teaches cleaning the surface of a livestock animal and its nursery (i.e. the rearing environment) with disinfectant and washing the livestock with clean water prior to dispersal (i.e. spreading in the rearing environment)(paragraph 0036). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have to include a method step of cleaning and disinfecting the environment and washing the terrestrial livestock animals, as the disinfection process kills beneficial and harmful bacteria at the same time, which forms a micro-ecological vacuum state allowing for flora reconstruction (Xu, paragraph 0002).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RE: Provisional rejection on the ground of nonstatutory double patenting as being unpatentable over claims 10 and 12-14 of copending Application No. 16/762,278 (‘278).
Applicant traverses the provisional nonstatutory double patenting rejection by arguing that while the same composition is claimed, the copending application does not claim a first step of administrating to terrestrial livestock animals, by ingestion or inhalation, and a second step of: (a1) spreading the bacterial composition within the rearing environment of said terrestrial livestock animals, .
	For the reasons outlined in the previous Office Action and below, this argument is not convincing. 
Claim 10 of ‘278 recites “a step of applying a composition to the perineum and/or to the teats of the female that is going to give birth or has given birth”. This limitation is generic to “applying the bacterial composition to said terrestrial livestock animals” (a2). 
Claim 14 of ‘278 recites “wherein said female is in an environment previously treated with the composition”. This limitation is generic to “applying the bacterial composition to animals” (a1 and a3).
Therefore, the instant claim is generic to claims 10 and 14 of ‘278. Co-pending application 16/762,278 was issued as U.S. Patent No. 11,213,554 B2 on 01/04/2022. Thus, the provisional rejections have been made into new rejections below.

RE: Provisional rejection of Claims 18-20 on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/762,278 (‘278) in view of Xu et al. (CN 102405937B; machine translation). 
Applicant traverses with the assertion that the compositions taught by Xu contain either:
Bacillus subtilis, Bacillus licheniformis and possibly yeast, but without lactic acid or
Bacillus subtilis, Bacillus licheniformis and lactic acid bacteria, but associated with Bacillus natto, yeast and Bifidobacterium. 
Applicant argues that this beneficial effect cannot be extended to the composition as claimed because external application of the composition of the invention does not yield benefits without being combined with internal application as evidenced by Examples 1 and 2 of the specification. 
i.e. teaching away from using the composition externally) and combination of the elements of ‘278 and Xu led to the expected result (i.e. inhibition or treatment of pathogenic infections) regardless of any secondary findings by Applicant that external applications were not effective separately. Xu’s teaching makes the combination modification to ‘278 obvious regardless of how the methods work separately. Furthermore, as discussed above, Applicant has noted the beneficial effect of external application in using the same composition (figures 11-13; [0268-0272]) and describes “the importance of environment application” ([0258]). Therefore, the instant claim is generic to claims 10 and 14 of ‘278. 
Co-pending application 16/762,278 was issued as U.S. Patent No. 11,213,554 B2 on 01/04/2022. Thus, the provisional rejections have been made into new rejections below.

RE: Rejection of claims 11-20 on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 9,980,989 (‘989) in view of Xu et al. (CN 102405937B; machine translation). 
Applicant traverses with the assertion that the compositions taught by Xu contain either:
Bacillus subtilis, Bacillus licheniformis and possibly yeast, but without lactic acid or
Bacillus subtilis, Bacillus licheniformis and lactic acid bacteria, but associated with Bacillus natto, yeast and Bifidobacterium. 
Applicant argues that this beneficial effect cannot be extended to the composition as claimed because external application of the composition of the invention does not yield benefits without being combined with internal application. 
This argument is not convincing because, as discussed above, there is no suggestion in the art (i.e. teaching away from using the composition externally) and combination of the elements of ‘989 and i.e. inhibition or treatment of pathogenic infections) regardless of any secondary findings by Applicant that external applications were not effective separately. Xu’s teaching makes the combination modification to ‘989 obvious regardless of how the methods work separately. Furthermore, as discussed above, Applicant has noted the beneficial effect of external application in using the same composition (figures 11-13; [0268-0272]) and describes “the importance of environment application” ([0258]).
Due to amendment, the rejections of record have been withdrawn and new rejections have been made below. The rejections to claims 12 and 20 have been rendered moot by cancellation.

New Rejections
Claims 11 and 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,213,554 B2 (‘554). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to U.S. Patent No. 11,213,554 B2.
Regarding claim 11, claim 1 of ‘554 recites a method for prevention or treatment of infections contracted by a newborn livestock mammal at the time of birth (lines 1-3). Newborn livestock mammals are terrestrial livestock animals. 
Claim 1 of ‘554 recites a method step of applying a composition to the teats of the female that is going to give birth (i.e. the mother) or has given birth to said newborn livestock mammals before and/or after parturition (lines 3-6). As the newborn livestock mammal is the intended target of the recited method and the newborn mammal must make direct contact with the teats of its mother for nutrition, applying a composition to the teats of the mother is a method of administrating to terrestrial livestock animals by ingestion. 

Claim 1 of ‘554 recites a step of applying a composition to the perineum of the female that is going to give birth (lines 3-5). ‘554 defines application to the perineum to include application to the perineum alone, or intra-vaginal application (column 2, lines 40-44). As the newborn livestock mammal at the time of parturition must necessarily come into contact with the intra-vaginal surface and optionally the perineum, this is a method of applying the composition to a terrestrial livestock animal. 
Claim 1 of ‘554 recites the composition comprising or consisting essentially of a mixture of three Bacillus subtilis strains: NOL01, NOL02, and NOL03, and a lactic acid bacteria strain Lactococcus lactis spp lactis 1 strain NOL11 (lines 7-15).
Therefore, all elements of the instant claim are generic to claim 1 of ‘554 and the entire scope of claim 1 of ‘554 falls within the scope of the instant claim. 
Regarding claim 13, claim 1 of ‘554 encompasses the method of claim 11 as discussed above. Claim 2 of ‘554 is analogous to the instant claim.
Regarding claim 14, claim 1 of ‘554  encompasses the method of claim 11 as discussed above. Claim 3 of ‘554 is analogous to the instant claim.
Regarding claim 15, claim 1 of ‘554 encompasses claim 11 as described above. As discussed above, claim 1 of ‘554 recites applying the composition to the animal during parturition and the step of ingestion (i.e. administrating to terrestrial livestock animals), which necessarily occurs during feeding and therefore after parturition. Therefore, claim 1 of ‘554 encompass the first and second step carried out separately or staggered over time.  
Regarding claim 16, claim 1 of ‘554 encompasses the method of claim 11 as discussed above. The first step refers to administrating to terrestrial livestock animals, by ingestion or inhalation, of a bacterial composition. The second step refers to the application of the bacterial composition to the environment and/or application to the animal. As discussed above, claim 1 of ‘554 recites the application to the environment occurs before parturition, the application to the animal occurs during parturition, and ingestion occurs after parturition. Therefore, ‘554 encompasses the method of claim 11 wherein the second step is carried out prior the first step as recited in claim 16.
Regarding claim 17, claim 1 of ‘554 encompasses the method of claim 11 as discussed above. Claim 1 of ‘554 recites the composition consists essentially of three Bacillus subtilis strains: NOL01, NOL02, and NOL03, and a lactic acid bacteria strain Lactococcus lactis spp lactis 1 strain NOL11 (lines 5-10).

Claims 11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,213,554 B2 (‘554) in view of Xu et al. (CN 102405937B; machine translation). 
As discussed above, claims 11 and 13-17 are unpatentable over claims 1-9 of ‘554.
With respect to claims 18 and 19, although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over U.S. Patent No. 11,213,554 B2 in view of Xu et al.
Regarding claim 18, claim 1 of ‘554 encompasses the method of claim 11 as discussed above. ‘554 is silent to the bacterial composition being spread per m2 at a rate of 105 to 1011 bacterial colonies. However, Xu teaches spreading a bacterial agent comprising Bacillus and lactic acid bacteria at concentrations of 5x109 cfu per m2 (paragraphs 0026-0027). 
9 cfu per m2).
Alternatively, as bacteria are taught to be the active ingredient for treatment of the prior art (De Brueker, abstract, paragraphs 0016 and 0028, and claim 4; Xu paragraph 0026), it would have been obvious to adjust the number of bacterial colonies in treatment to get the desired effect.  This is a result of discovery of an optimum value of a variable. “Discovery of an optimum value of a variable in a known process is usually obvious.” Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007). It is normally expected that a change in temperature, or concentration, or both, would be an unpatentable modification over the prior art. In re Aller, 220 F.2d 454, 456 (CCPA 1955). 
Regarding claim 19, claim 1 of ‘554 encompasses the method of claim 11 as discussed above. ‘554 lacks the environment being cleaned and disinfected and the terrestrial livestock animals being washed prior to the spreading in the rearing environment of said terrestrial livestock animals and/or the application on said terrestrial livestock animals. Xu teaches cleaning the surface of a livestock animal and its nursery (i.e. the rearing environment) with disinfectant and washing the livestock with clean water prior to dispersal (i.e. spreading in the rearing environment)(paragraph 0036). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the methods recited in claim 1 of ‘554 to have included a method step of cleaning and disinfecting the environment and washing the terrestrial livestock animals, as Xu teaches the disinfection process kills beneficial and harmful bacteria at the same time, which forms a micro-ecological vacuum state allowing for flora reconstruction (paragraph 0002).

Claims 11 and 13-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-8 of U.S. Patent No. 9,980,989 (‘989) in view of Xu et al. (CN 102405937B; machine translation). 
Regarding claim 11, claim 6 of ‘989 recites a method for treating colibacillosis infections in animal farms (lines 1-2). Terrestrial livestock animals reside on animal farms. A pathogen is any disease-producing agent, especially a virus, bacterium, or other microorganism. Colibacillosis is a pathogenic infection of the bacterium Escherichia coli. Therefore, the method for prevention or treatment of pathogenic infections affecting the health of terrestrial livestock animals of the instant claim is considered to be generic to the method of treating colibacillosis infections in animal farms of claim 6 of ‘989. 
Claim 6 of ‘989 recites a step of administering the bacterial composition comprising at least one strain of Bacillus strains selected from the group consisting of NOL01, NOL02, NOL03, and NOL04, and at least one lactic acid bacterium selected from the group consisting of Lactococcus lactis spp lactis 1 strain NOL11 and Pediococcus pentosaceus 2 strain NOL12 (lines 3-11). 
Claim 6 of ‘989 lacks the step of spreading the composition within the rearing environment of said terrestrial livestock animals, applying the composition to said terrestrial livestock animals, or spreading the composition within the rearing environment of said terrestrial livestock animals and applied to said terrestrial livestock animals. Xu teaches a method of spraying a bacterial agent in the form of a dry powder to an animal housing (i.e. spreading the composition within the rearing environment of terrestrial livestock animals) and to an animal body surface (i.e. applying the composition to the said terrestrial livestock animal) to inhibit harmful microorganisms (paragraph 0016). Xu’s bacterial agent is a probiotic comprising one or more of Bacillus licheniformis, Bacillus subtilis, Bacillus natto, lactic acid bacteria, Bifidobacteria, or yeast (paragraph 0007). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the methods recited 
Regarding claim 13, claim 6 of ‘989 in view of Xu makes obvious claim 11 as described above. Claim 7 of ‘989 recites the bacterial composition of claim 6 of ‘989 comprising between 105 and 109 cfu/ml of Bacillus and between 109 and 1010 cfu/ml of lactic acid bacteria. The instant claim is drawn to a composition comprising from 104 to 1011 bacterial colonies of Bacillus and from 104 to 1011 bacterial colonies of lactic bacteria in grams or milliliters of composition. These are overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05. 
Regarding claim 14, claim 6 of ‘989 in view of Xu makes obvious claim 11 as described above. Claim 8 of ‘989 recites the bacterial composition of claim 6 of ‘989 in sporulated form and/or vegetative form. 
Regarding claim 15, claim 6 of ‘989 in view of Xu makes obvious claim 11 as described above. As the combination of these steps is obvious, altering the time in which the method steps are executed is similarly obvious absent evidence that these alterations produced a new or unexpected result. 
Regarding claim 16, claim 6 of ‘989 in view of Xu makes obvious claim 11 as described above. As the combination of these steps is obvious, reversing the order of executing these steps would be similarly obvious. To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or 
Regarding claim 17, claim 6 of ‘989 in view of Xu makes obvious claim 11 as described above. Claim 6 of ‘989 recites a bacterial composition comprising at least one strain of Bacillus strains selected from NOL01, NOL02, NOL03, and NOL04, and at least one lactic acid bacterium selected from the group consisting of Lactococcus lactis spp lactis 1 strain NOL11 and Pediococcus pentosaceus 2 strain NOL12 (lines 3-11). 
Regarding claim 18, claim 6 of ‘989 in view of Xu makes obvious claim 11 as described above. ‘989 is silent to the bacterial composition being spread per m2 at a rate of 105 to 1011 bacterial colonies. 
However, Xu teaches spreading a bacterial agent comprising Bacillus and lactic acid bacteria at concentrations of 5x109 cfu per m2 (paragraphs 0026 and 0027). 
As discussed above, it would have been obvious to one of ordinary skill in the art, before the effective filing date, for the method of treatment of pathogenic infections affecting the health of the animal recited in claim 6 of ‘989 to include a method step of spreading the composition in the rearing environment and/or applying the composition to livestock animals in view of Xu.  In doing so, it would have been particularly obvious to use the parameters identified by Xu for spreading (5x109 cfu per m2).  Xu discloses overlapping ranges. It would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding claim 19, claim 6 of ‘989 in view of Xu makes obvious claim 11 as described above. ‘989 lacks the environment being cleaned and disinfected and the terrestrial livestock animals being i.e. the rearing environment) with disinfectant and washing the livestock with clean water prior to dispersal (i.e. spreading in the rearing environment)(paragraph 0036). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the methods recited in claim 6 of ‘989 to have included a method step of cleaning and disinfecting the environment and washing the terrestrial livestock animals, as Xu teaches the disinfection process kills beneficial and harmful bacteria at the same time, which forms a micro-ecological vacuum state allowing for flora reconstruction (paragraph 0002).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651